Citation Nr: 1103419	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, status post 
fracture L1 and L3 with wedge deformity and arthritis of lumbar 
and thoracic spine (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis, right shoulder, prior to August 4, 2005.

3.  Entitlement to a rating in excess of 20 percent for traumatic 
arthritis, right shoulder, from August 4, 2005.

4.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, left shoulder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 2000.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, among other things, 
granted service connection for degenerative changes of the lumbar 
spine and bilateral shoulders.  The RO assigned a 10 percent 
rating for these disabilities, effective May 30, 2000, the day 
after separation from service.

After the Veteran appealed the assigned ratings, the RO assigned 
a 20 percent rating for lumbar spine DDD and separate 10 percent 
ratings for right and left shoulder arthritis, each effective May 
30, 2000.  The RO subsequently increased the rating for the right 
shoulder arthritis, effective August 4, 2005, creating staged 
ratings for this disability as indicated on the title page and 
discussed in detail below.  The Veteran continued to seek higher 
ratings for each disability.

In April 2008, the Board denied each claim for higher ratings.  
In April 2010, the Court vacated the Board's decision and 
remanded these matters to the Board. 

The Board's decision on the claim for a rating higher than 10 
percent for right shoulder traumatic arthritis, prior to August 
4, 2005, is set forth below.  The remaining claims are addressed 
in the remand following the order; these matters are REMANDED to 
the Department of Veterans Affairs Regional Office.




FINDING OF FACT

Prior to August 4, 2005, there was full and normal range of 
motion of the right shoulder, with no pain in the shoulder joint, 
and muscle aches on the back of the right shoulder not related to 
movement of the shoulder joint.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for traumatic 
arthritis, right shoulder, prior to August 4, 2005, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, however, as shown below, the evidence 
warrants a uniform 10 percent rating prior to August 4, 2005, for 
right shoulder traumatic arthritis.

The Veteran's right shoulder disability is rated under 38 C.F.R. 
§ 4.71a, DC 5010.  DC 5010, applicable to traumatic arthritis, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis is rated under DC 5003, which 
provides arthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

If there is no compensable limitation of motion under the 
appropriate diagnostic code, a rating of 10 percent is warranted 
for limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or painful motion.  In the absence of 
limitation of motion, a 10 percent rating is warranted for X-ray 
findings of arthritis and a 20 percent rating for arthritis with 
occasional incapacitating exacerbations.

The Veteran's right shoulder arthritis is substantiated by, among 
other things, a September 2000 VA X-ray report containing an 
impression of degenerative change of the acromioclavicular joint 
and possible minimal degenerative change of the right 
glenohumeral joint.  The appropriate diagnostic code for the 
specific joint involved is DC 5201, applicable to limitation of 
motion of the arm.  

Under DC 5201, a 20 percent rating is warranted for limitation of 
motion at shoulder level, a 30 percent rating is warranted for 
limitation midway between side and shoulder level, and a 40 
percent rating is warranted for limitation to 25 degrees from the 
side.  These ratings apply to the major joint, which is the 
Veteran's right shoulder.

Normal forward elevation, or flexion, of the shoulder is from 0 
to 180 degrees. Normal shoulder abduction is also from 0 to 180 
degrees.  Normal external rotation and internal rotation are from 
0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The evidence reflects that there was no compensable limitation of 
the right shoulder prior to August 4, 2005.  On the October 2000 
VA examination, there was full and normal range of right shoulder 
motion, with elevation to abduction 180 degrees, elevation to 
forward flexion 180 degrees, elevation to plane of scapula 180 
degrees, lateral rotation 90 degrees, medial rotation to 100 
degrees, extension 60 degrees, adduction 75 degrees, horizontal 
abduction/adduction 130 degrees, circumduction 200 degrees.  

There are no other range of motion figures from the appeal 
period, i.e., from the May 30, 2000 effective date of the grant 
of service connection to August 4, 2005, when the rating was 
increased to 20 percent.  Thus, the Veteran is not entitled to a 
compensable rating for limitation of motion under the applicable 
diagnostic code based on range of motion testing.

Next, when assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that a 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare-ups") 
due to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

This is particularly significant in the instant case, because in 
its memorandum decision, the Court noted "virtually identical" 
language in the August 2005 and September 2007 VA examination 
reports from which it could not determine whether the reduction 
in range of motion or lack thereof was entirely due to pain or a 
combination of pain, fatigability, and lack of endurance.

The Board is deciding the claim for a higher rating for right 
shoulder traumatic arthritis prior to August 4, 2005 (and 
remanding the remaining claims) because the flaws identified with 
regard to the August 2005 and September 2007 VA examinations do 
not exist with regard to the October 2000 VA examination.  There 
is no indication that there was any reduction in range of motion 
from any of the DeLuca factors.  

The VA examiner indicated that the Veteran complained of muscle 
aches on the back of the shoulders, but specifically noted that 
these were not related to movement of the shoulder joints.  
Moreover, the examiner also indicated that there was no pain in 
the shoulder joint.  The only abnormality noted was some 
tenderness in the trapezius muscle group, but no limitation of 
motion was attributed to this tenderness.

While the October 2000 VA examination report did not contain a 
detailed discussion of the DeLuca factors with regard to right 
shoulder range of motion, the specific notations of lack of pain 
and lack of effect of muscle ache on the movement of the shoulder 
joints along with the detailed range of motion findings 
indicating normal motion in all planes are sufficient to warrant 
the conclusion that there was no compensable limitation of motion 
even considering the DeLuca factors.  

Thus, despite its imperfections and lack of clarity as to the 
DeLuca factors, the October 2000 VA examination report is 
adequate with regard to rating the right shoulder arthritis prior 
to August 4, 2005.  See Barr v. Nicholson, 21 Vet. App. 303, 
311(2007) (an examination report is adequate when it is based on 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that VA's evaluation of the claimed disability will be 
a fully informed one); see also McClain v. Nicholson, 21 Vet.App. 
319, 321 (2007) (stating that although clarity is preferred, it 
cannot be demanded in every instance or "finality would forever 
be delayed pending perfection in draftsmanship").

Moreover, the Court remanded this claim for further explanation 
and, if necessary, further examination.  The Board has now 
explained its findings, and further examination could not provide 
additional evidence with regard to the condition of the right 
shoulder during the period prior to August 4, 2005.  

The Board also notes that the Veteran requested in his November 
2010 argument for remand that he be provided, among other things, 
with a new medical examination, noting that his lumbar spine and 
bilateral shoulder disabilities have increased in severity; 
however, with regard to the claim for a higher rating for right 
shoulder traumatic arthritis prior to August 4, 2005, any recent 
increase in severity is irrelevant and a new examination would 
not provide any additional relevant evidence.  Consequently, the 
requested remand is not warranted with regard to this claim. 

Thus, due to the absence of compensable limitation of motion 
under the appropriate diagnostic code and the absence of any 
limitation of motion of the right shoulder, the current 10 
percent rating is warranted for the right shoulder arthritis 
substantiated by X-ray evidence under DC 5003.  As there is no 
evidence of incapacitating exacerbations, a 20 percent rating is 
not warranted under DC 5003.

There remains for consideration whether a higher rating is 
warranted under any other potentially applicable diagnostic code.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (the Board 
has a duty to acknowledge and consider all regulations that are 
potentially applicable).  The Board finds that no such higher 
rating is warranted, for the following reasons.

The October 2000 VA examination report does not indicate that 
there was ankylosis.  Consequently, a higher rating is not 
warranted under DC 5200, applicable to ankylosis of 
scapulohumeral articulation.  The September 2000 VA X-ray report 
indicated that there were hypertrophic change of the 
acromioclavicular joint, a small bone island within the left 
humeral head, small osteophyte projection from the inferior right 
glenoid fossa, and that the bony structures and soft tissues of 
the shoulder were otherwise negative.  

Thus, a higher rating is not warranted under DCs 5202 or 5203, 
applicable to impairment of the humerous and clavicle or scapula, 
because there was no malunion, nonnion, or dislocation, as 
opposed to the presence of a bone island and an osteophyte.

The Veteran also requested that the Board "consider entitlement 
to an extra-schedular rating including unemployability."  This 
request appears to conflate two different questions, entitlement 
to an extraschedular rating and entitlement to a total disability 
rating based on individual unemployability (TDIU).  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (holding that evaluations regarding 
unemployability under 38 C.F.R. § 4.16 and interference with 
employment under § 3.321 are different metrics).

As to an extraschedular rating, consideration of referral for 
such a rating requires a three-step inquiry.  See Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's disability 
picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  

If a veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
right shoulder traumatic arthritis prior to August 4, 2005, were 
fully contemplated by the applicable rating criteria.  
Specifically, the criteria of DCs 5010 and 5200 through 5203 
contemplate that if there are no symptoms of limitation of 
motion, ankylosis, or impairment of the humerus, clavicle, or 
scapula, then X-ray finding of arthritis will warrant a 10 
percent rating.  

Moreover, additional limitation due to pain and other factors are 
contemplated under the applicable regulations, but there were no 
such symptoms on examination during the relevant period.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  

In any event, the Veteran did not claim, and the October 2000 VA 
examination report does not reflect, that there was marked 
interference with employment or frequent hospitalization during 
the relevant period, or that his symptoms otherwise rendered 
impractical the application of the regular schedular standards.  
Therefore, referral for consideration of an extraschedular 
evaluation for right shoulder arthritis prior to August 4, 2005, 
is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board has also considered whether the issue of entitlement to 
a TDIU has been raised.  Prior to August 4, 2005, there is no 
evidence that the Veteran's right shoulder traumatic arthritis 
rendered him unemployable.  Consequently, the issue of 
unemployability has not been raised by the record, and there is 
no inferred TDIU claim as part of the claim for a higher rating 
for right shoulder traumatic arthritis prior to August 4, 2005.  
See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a higher initial rating for right shoulder 
traumatic arthritis prior to August 4, 2005.  The benefit-of-the-
doubt doctrine is therefore not for application, and the appeal 
is denied.

Finally, the Veterans Clams Assistance Act of 2000 as amended 
(VCAA) and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As indicated above, the claim for a rating higher than 10 percent 
for a right shoulder disability prior to August 4, 2005, arises 
from the Veteran's disagreement with the initial rating assigned 
after the grant of service connection for this disability.  

The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and there were no identified post service private or VA 
treatment records during the relevant time period.  The Veteran 
was also afforded an October 2000 VA examination, which, for the 
reasons explained above, provided an adequate basis on which the 
Board could decide the claim.

For the foregoing reasons, the Board finds that VA complied with 
the VCAA's notification and assistance requirements with regard 
to the claim for a higher initial rating for right shoulder 
traumatic arthritis prior to August 4, 2005.  That claim was thus 
properly considered on the merits.
 



ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, right shoulder, prior to August 4, 2005, is denied.


REMAND

In its memorandum decision, the Court made a finding of fact 
that, contrary to the Board's statement in its April 2008 
decision, there was evidence of narrowing or irregularity of 
joint space with regard to the lumbar spine disability.  
Moreover, the Court found the Board's discussion of the Veteran's 
neurologic symptoms inadequate with respect to the lumbar spine 
disability.  

In addition, the Court found the August 2005 and September 2007 
VA examination reports to contain an inadequate discussion of the 
DeLuca factors and the Board's discussion of these examination 
reports similarly inadequate with regard to the traumatic 
arthritis of the shoulders.  Further, in his November 2010 
letter, the Veteran's attorney requested a remand for new 
examinations based on an increase in severity of the 
disabilities.  

Unlike the claim for a higher initial rating for a right shoulder 
disability prior to August 4, 2005, additional examination 
evidence could be relevant to the remaining claims, the appeal 
period of which extends to the current time.  Thus, a remand is 
required for a new VA examination as to the Veteran's lumbar 
spine disabilities and traumatic arthritis of the shoulders.

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine the severity of his lumbar 
spine and bilateral shoulder traumatic 
arthritis.  

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's lumbar spine 
disability and bilateral shoulder traumatic 
arthritis in detail, including range of 
motion studies.  

The examiner should specifically indicate 
whether there is joint space irregularity 
or narrowing with regard to the lumbar 
spine.

The examiner should specifically indicate 
whether there was a reduction in range of 
motion of the lumbar spine or shoulders due 
to pain (and painful motion), weakness, 
premature or excess fatigability, or 
incoordination.  

If there is any such reduction in range of 
motion, the examiner should indicate 
precisely which of the above factor or 
factors caused the reduction and should 
indicate the extent of such limitation of 
motion in degrees.  

The examiner should also indicate the 
degree of functional impairment 
attributable to the Veteran's lumbar spine 
disability and bilateral shoulder traumatic 
arthritis.  The examiner should also state 
how, if at all, the Veteran's lumbar spine 
disability and bilateral shoulder traumatic 
arthritis interferes with or affects his 
employment or employability.

The examiner should  also indicate whether 
there are any neurological manifestations 
or abnormalities associated with the lumbar 
spine disability.  If so, the examiner 
should indicate the nature and severity of 
any associated neurological manifestations 
or abnormalities.

2.  The RO/AMC should review the claims 
file to ensure that all of the foregoing 
requested development is completed, arrange 
for any additional development indicated, 
then readjudicate the claim on appeal.  

If the benefit sought remains denied, issue 
an appropriate SSOC and provide the Veteran 
and his attorney the requisite period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the Veteran unless he is 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
  L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


